Title: General Orders, 6 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 6th 1776
Parole Virginia.Countersign Lee.


The Colonels, and commanding Officers of Regiments are again reminded, of the propriety of immediately providing their men with cloathing, and necessaries; that they may be ready to march, or embark, upon the shortest notice; The General wishes to impress this strongly, upon the minds of the Colonels; because no Excuse will be taken to delay their departure, the moment that it becomes necessary. It is recommended to those Corps which are not already supplied with Uniforms, to provide hunting Shirts for their men.
Colonel Hands, and Col: Littles Regiments, to be mustered upon Thursday morning at Long-Island: The Colonels to acquaint Commissary General Moylan with the places where, and

the hour when, it is most convenient for the mustering, and to provide their Rolls accordingly.
